COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE:                                                           No. 08-18-00186-CV
                                                 §
 BENJAMIN JOSEPH GUTIERREZ,                                  AN ORIGINAL PROCEEDING
                                                 §
 RELATOR.                                                           IN MANDAMUS
                                                 §

                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Guadalupe Rivera, Presiding Judge of the 383rd District Court of El Paso, Texas

and concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny

the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 24TH DAY OF OCTOBER, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.